          Case 7:14-cr-00236-CS Document 28 Filed 12/26/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                  December 26, 2019

BY ECF                                               VOSR hearing adjourned to 2/24/20 at 3:30 pm.

The Honorable Cathy Seibel
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Silviano Christman, No. 14 Cr. 236 (CS)
                                                                                      12/26/19
Dear Judge Seibel:

       The Government respectfully requests, with the consent of the defense counsel, that the
defendant’s revocation hearing in the above-referenced case, which is currently scheduled for
January 3, 2020, be adjourned in order to permit the defendant’s state case to be resolved. On
December 9, 2019, the defendant had a conference in his state case. At that conference, the
defendant was appointed counsel. The next conference was scheduled for January 24, 2020.
Because a number of the defendant’s violation specifications are based on the pending state
charges, the parties believe that no purpose would be served by have a revocation hearing on
January 3, 2020. Accordingly, the parties respectfully request that the Court reschedule the
defendant’s revocation hearing for a date convenient for the Court during the week of February
17, 2020 or February 24, 2020.



                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney


                                       by: ___/s/________________________
                                           Jamie E. Bagliebter
                                           Assistant United States Attorney
                                           (212) 637-2236


cc: Susanne Brody, Esq (via ECF)
    USPO Ji’vonne Gilmore, LMSW
